Mr. Justice Morris
delivered tbe opinion of tbe Court:
This cause is a suit at common law for damages resulting from a trespass to property, and it is now here for tbe third time. On the last appeal to this court, which is found reported in 19 App. D. C. 250, tbe facts of tbe case were stated, and need not be here repeated, further than to say that tbe appellees were engaged in some blasting operations in tbe neighborhood of Koek Creek, in this city, and in proximity to a little bouse occupied by tbe appellant, Eobert Jackson, and bis family; that these operations, which appear to have been at first conducted without any permission from tbe municipal authorities, which, however, was afterwards obtained, were carried on somewhat recklessly, and constituted a serious menace to tbe appellant and bis family; that on three several occasions bis house was injured by tbe stones; and that on one of these occasions bis wife was struck by a piece of rock and somewhat injured.
*148The appellant instituted suit in the supreme court of the District; and besides the defense of the general issue, that of the statute of limitations was interposed. There was also a defense to the effect that the plaintiff did not own the house, and was only a tenant at sufferance or at will. It was held that he could not recover. On appeal to this court we held that his ownership of the property was such as to entitle him to recover; but that, as two of the three special acts of trespass set out in the declaration were barred by the statute of limitations, he could only recover, if at all, upon the third act of trespass; and we remanded the cause for a new trial upon the issues so defined. That new trial has now been had, and the plaintiff has had verdict and judgment rendered in his favor for the whole amount of the damage claimed by him in the declaration to have been done by the third act of trespass. This verdict and judgment the appellees, George E. Emmons and J. Paul Smith, do not seem to have resisted. But the plaintiff nevertheless appeals again to this court, on the ground that the action of the appellees was a continuing trespass, and especially on the ground that he should have been allowed to recover for the injury to his wife, which on the previous trial had been shown to have been the result of one of the trespasses barred by the statute of limitations. The verdict and judgment rendered restricted him to the damage done by the third trespass, which he himself, both in his declaration and his proof, specifically stated to have been only $64.21.
The ruling of the trial court was entirely right, and was in full accordance with the opinion of this court on the former appeal. So far as the appellant was concerned, it is very plain that there was no continuing nuisance, but three several, separate, and distinct assaults upon his property, for two of which he was barred from recovery by the statute of limitations, and for the third of which he recovered all he claimed in his declaration. This should be the end of his case.
His main effort during the last trial was to introduce testimony as to the injury of his wife,which he concedes to have been the result of the trespass of July 21, which was barred by the *149statute of limitations. The trial court very properly refused to allow the introduction of any such testimony, and we do not deem it necessary to discuss the matter further.
The judgment will be affirmed with costs, and it is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was allowed March 10, 1905.